Citation Nr: 0503968	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-01 640	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery disease 
with stable angina, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served with distinction on active duty from 
September 1964 to November 1986, and he received numerous 
decorations to include the Bronze Star with "V" device and 
the Purple Heart.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought.   

In a statement received in May 2001, the veteran advanced a 
claim of entitlement to service connection for a hiatal 
hernia.  Inasmuch as that claim has not been developed, it is 
referred to the RO for disposition as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that correspondence relating to the VCAA was 
issued in July 2001; however, the ensuing Supplemental 
Statement of the Case of December 2003 did not provide a 
summary of the pertinent regulations.  

As a Statement of the Case is required to contain "[a] 
summary of the applicable laws and regulations . . . and a 
discussion of how such laws and regulations affect the 
determination" and a Supplemental Statement of the Case is 
required to contain "any material changes in, or additions 
to, the information included in the statement of the case or 
any prior supplemental statement of the case", the Board 
finds that a remand is required in order to accord the 
veteran full due process.  See 38 C.F.R. §§ 19.29(b), 19.31. 

The veteran developed chest pain while pushing his car in 
July 1997.  Diagnostic studies at that time revealed that he 
sustained a myocardial infarction.  The veteran contends that 
he was also treated in service for a heart condition.  
Specifically, he asserts that he received treatment after 
presenting at an emergency room in El Paso, Texas in 1984 for 
chest pains, which he advances represent symptomatology for a 
heart condition.  

A May 1998 statement from a VA physician reported that he was 
treating the veteran for coronary artery disease [CAD], which 
is a chronic condition that "might have started more than 20 
years ago.  His strong family history, being male, type A 
personality and his stressful working conditions have 
contributed to the progression of the disease 
significantly."

The veteran was afforded a VA examination in April 2000.  The 
examiner noted the veteran had a history of smoking 
cigarettes and also had a family history positive for CAD.  
The examiner reviewed the electrocardiogram that was 
performed in connection with the veteran's 1984 emergency 
room visit, which the examiner interpreted as with a normal 
sinus rhythm with no other abnormalities.  The examiner also 
noted '[s]ubsequent electrocardiogram prior to the patient's 
myocardial infarction [in July 1997] up to an including an 
electrocardiogram performed in 1995 are also normal with no 
evidence of myocardial infarction."  The examiner noted that 
the veteran had risk factors for coronary disease and the 
while having heart problems in 1984 would be possible, there 
was no concrete evidence that his chest pains were due to his 
heart.  The examiner concluded based on available evidence 
that chest pains in 1984 were unrelated to his current heart 
condition.  However, it bears emphasis that the examiner 
specifically noted that the discharge summary and/or progress 
notes from the 1984 emergency room visit should be obtained.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board also notes that in a letter dated September 10, 
2000, a VA staff cardiologist commented that the veteran's 
had elevated cholesterol in service, and he interpreted the 
February 1984 electrocardiogram showing "small Q waves in 
III and aVF", questioning the possibility of a previous 
inferior event; also, the EKG recorded a blood pressure of 
140/92, which constituted Stage I Hypertension.  The examiner 
also commented that based on the EKG , hypertension and high 
cholesterol etc., there was a definite possibility that the 
origin of the veteran's CAD could have been in service.

In light of the arguably conflicting findings, the Board 
concludes that an additional medical opinion would materially 
assist the VA in determining the probative value of the 
medical records associated with the claims file. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  After obtaining any requisite 
release, the RO should obtain a copy of 
all records associated with the veteran's 
February 25, 1984 emergency room visit 
for chest pains, including, but not 
limited to, admission, progress and 
discharge records.  If the search for 
such records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

2.  Thereafter, the claims file should be 
referred to a VA cardiologist.  The 
examiner is requested to review the 
claims folder, including the service 
medical records.  Based on this review, 
the examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not that the veteran's coronary 
artery disease with stable angina, status 
post myocardial infarction is 
etiologically related to, and/or has been 
aggravated by, the veteran's service.  
The examiner's attention is invited to 
correspondence dated May 20, 1998 and 
September 10, 2000 as well the April 1, 
2000 VA examination report and is 
requested to reconcile the reports to the 
extent possible.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, to 
include reference to relevant VCAA 
provisions, and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




